Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “a plurality of equivalent lateral acceleration”. The record would be made clearer by reciting the word “acceleration” in its plural form. Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim recites a list of things a parameter is selected from, but the final item recited in the list, “a desired force being exerted on the rack” lacks the preceding word “or” or “and”. This renders the scope of the claim unclear, as the applicant could be claiming a parameter selected from all of the items in the list, or from one of the items. The examiner notes that the rejection of claim 5 under U.S.C. 103 is done under the assumption that the word “or” is intended to be placed before the final list item.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 20100250068 A1 (hereinafter Yamazaki). In particular, the claims are found unpatentable over  the first embodiment of Yamazaki in view of the second embodiment of Yamazaki, and the third embodiment of Yamazaki.

1.	The first embodiment of Yamazaki discloses A method for determining a setpoint torque for a steering wheel of an electric power steering system of a vehicle ([0053] “Thereby, the reaction force equal to the target reaction force torque Tz* is applied to the steering wheel…” [0046] “Further, the steering device of the vehicle has a turning actuator 21 constituted by an electric motor…”),
said setpoint torque allowing determining a motor torque which is applied directly or indirectly on the steering wheel ([0053] “Thereby, the reaction force equal to the target reaction force torque Tz* is applied to the steering wheel…”),
said setpoint torque being a function of at least one equivalent lateral acceleration having a dimension of an acceleration ([0051] “…the target reaction force torque Tz* can be calculated by calculating a spring reaction force torque component proportional to … lateral acceleration…”),
The first embodiment of Yamazaki does not explicitly disclose the following limitation:
wherein the equivalent lateral acceleration is weighted by a gain dependent on at least one steering wheel torque.
However, the second embodiment of Yamazaki does disclose wherein the equivalent lateral acceleration is weighted by a gain dependent on at least one steering wheel [angle]. Examiner notes that the second embodiment of Yamazaki discloses the influence of lateral acceleration upon the reaction force being weighted by the angle of the steering wheel: ([0088] “…the transient responsiveness property of the lateral acceleration relative to the steering angle θ… is calculated.”)
Additionally, the third embodiment of Yamazaki discloses calculating the target torque based on a steering torque applied to the steering wheel by a user: ([0113] The target reaction force torque calculation part 41 inputs thereto the … steering torque T from the steering torque sensor 37. [0109] “…the steering torque to be input to the steering wheel 11 by the driver…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by the first embodiment of Yamazaki by adding the responsiveness property of the lateral acceleration weighted by a dynamic attribute of the steering wheel as disclosed by the second embodiment of Yamazaki and the input of steering torque acting on a steering wheel as disclosed by the third embodiment of Yamazaki in order to scale the output of the target torque of the steering wheel with torque applied to the steering wheel by the driver. 
2.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 1,
The first embodiment of Yamazaki additionally discloses wherein the gain depends on a vehicle longitudinal speed. ([0052] “…the magnitude of the target reaction force torque Tz* is changed, depending on the vehicle speed V…”)

3.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 1,
The first embodiment of Yamazaki additionally discloses wherein the gain varies between 0 and 1. ([0071] “…the gain (the amplitude ratio) of the correction turning angle Δc…” Examiner notes that the amplitude ratio is a number between 1 and 0. Examiner also notes that under broadest reasonable interpretation, the gain need only have a range of values to read on this limitation. For example, a gain ranging from “-5” to “5” would read on this limitation as “-5” could be considered a lowest state of 0 and “5” could be considered a highest state of 1.)
 
4.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 1,
The first embodiment of Yamazaki does not explicitly disclose the following limitation. However, the second embodiment of Yamazaki does disclose wherein the equivalent lateral acceleration depends on a parameter varying depending on a dynamic situation of the vehicle. ([0088] “…the transient responsiveness property of the lateral acceleration relative to the steering angle θ… is calculated.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by the first embodiment of Yamazaki by adding the parameter dependency on a steering wheel angle as disclosed by the second embodiment of Yamazaki in order to scale the output of the target torque of the steering wheel with torque applied to the steering wheel by the driver.

5.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 4,
The first embodiment of Yamazaki additionally discloses wherein the parameter is selected from […] a lateral acceleration of the vehicle ([0051] “…the target reaction force torque Tz* can be calculated by calculating a spring reaction force torque component proportional to … lateral acceleration…” Examiner notes that the equivalent lateral acceleration depends on a lateral acceleration by definition.),
Examiner notes that, as explained in the above rejection to this claim under U.S.C. 112(b), in the absence of the word “and” or “or”, the examiner interprets that the word “or” is intended to be present at this point in the present claim. Therefore, the citation to the second embodiment of Yamazaki below is not necessary for the rejection of this claim under U.S.C. 103, but has been included for clarity of record.
The first embodiment of Yamazaki does not explicitly disclose the following limitation. However, the second embodiment of Yamazaki does disclose wherein the parameter is selected from […] a steering wheel angle ([0088] “…the transient responsiveness property of the lateral acceleration relative to the steering angle θ… is calculated.”), […]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by the first embodiment of Yamazaki by adding the parameter dependency on a steering wheel angle as disclosed by the second embodiment of Yamazaki in order to scale the output of the target torque of the steering wheel with torque applied to the steering wheel by the driver.

6.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 1,
The first embodiment of Yamazaki additionally discloses wherein the setpoint torque is a function of a total equivalent lateral acceleration ([0051] “…the target reaction force torque Tz* can be calculated by calculating a spring reaction force torque component proportional to … lateral acceleration…”) dependent on a plurality of equivalent lateral acceleration. (Examiner notes that the lateral acceleration disclosed by the first embodiment of Yamazaki must be, by definition, a sum of smaller accelerations occurring on the vehicle. Therefore, the lateral acceleration is dependent on a plurality of lateral accelerations. Furthermore, for the sake of argument, it is an obvious variant to modify a total lateral acceleration as disclosed by the first embodiment of Yamazaki by rendering the total equivalent lateral acceleration a sum of all equivalent lateral accelerations acting on the vehicle, thus rendering the total equivalent lateral acceleration dependent on a plurality of equivalent lateral accelerations.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Yamazaki in view of the second embodiment of Yamazaki, the third embodiment of Yamazaki, and Tyler DeWitt, “What is a Weighted Average?”, 10/23/2012, Youtube.com, (Year: 2012) (hereinafter DeWitt).

7.	The modified first embodiment of Yamazaki includes, as discussed above, The determination method according to claim 4,
The first embodiment of Yamazaki additionally discloses a total equivalent lateral acceleration ([0051] “…the target reaction force torque Tz* can be calculated by calculating a spring reaction force torque component proportional to … lateral acceleration…”)
Examiner notes that the first embodiment of Yamazaki discloses a total lateral acceleration but only lacks an explicit recitation of the lateral acceleration being calculated by a weighted average of the plurality of the equivalent lateral accelerations.
However, DeWitt does disclose calculating a weighted average of a plurality of inputs: (2:20-2:59 “I would take the fact that there are five kids here that weigh 100 pounds each so I do 100 + 100 + 100 + 100 + 100, that's five hundreds for each of the five kids and then I add 300 for the weight of the bodybuilder and I divide by six because there are six things total. Sometimes it's easier to express this with multiplication, I've got five times a hundred plus one times three hundred divided by six because there are six things and when we crank through these equations we end up with a different answer than this, we end up with the 133 pounds. This is the answer to the weighted average.” DeWitt explains the statistical method of calculating weighted average. Fig. 1 shows a weighted average calculation.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the lateral acceleration as disclosed by the first embodiment of Yamazaki by calculating it according to a weighted average as disclosed by DeWitt in order to inflate and deflate the mathematical weight of particular acceleration values in the calculating of the output target steering wheel torque.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664